DAVIS, Commissioner.
This is an attempted appeal in a proceeding for habeas corpus. The appeal must be dismissed because the record was not timely filed, as required by KRS 419.-130(1).
The order from which the appeal is attempted was entered in circuit court July 13, 1970. The record on appeal was filed in this court September 25, 1970. A notice of appeal was filed in the circuit court on July 29, 1970, CR 73.02(2), but no notice of appeal was filed in this court as directed by KRS 419.130(1). In these circumstances, the appeal must be dismissed, not only for untimely filing of the record but also for failure to follow the statutorily required procedure of filing the notice of appeal in this court. Cf. Embry v. Commonwealth, Ky., 423 S.W.2d 523.
The appeal is dismissed.
All concur.